15‐1403‐cv 
Crawford v. Franklin Credit Mgmt. Corp. et al.   




                                           In the
              United States Court of Appeals
                           For the Second Circuit
                                          ________ 
                          AUGUST TERM 2015 
                            No. 15‐1403‐cv 
                                    
                         LINDA D. CRAWFORD, 
                Plaintiff‐Counter‐Defendant‐Appellant, 
                                    
                                  v. 
                                    
  TRIBECA LENDING CORP., FRANKLIN CREDIT MANAGEMENT CORP., 
       Defendants‐Counter‐Claimants‐Cross‐Claimants‐Appellees, 
                                    
             AND LENDERS FIRST CHOICE AGENCY, INC., 
                 Defendant‐Cross‐Defendant‐Appellee. 
                                    
                               ________ 
                                    
            Appeal from the United States District Court 
               for the Southern District of New York 
                               ________ 
                      
                   SUBMITTED: FEBRUARY 29, 2016 
                       DECIDED: MARCH 8, 2016 
                               ________ 
                                    
Before: CABRANES, PARKER, and LYNCH, Circuit Judges. 
                               ________ 
2                                                                




       Plaintiff‐appellant  Linda  D.  Crawford  appeals  an  April  22, 
2015  judgment  of  the  United  States  District  Court  for  the  Southern 
District of New York (Kimba M. Wood, Judge).  She argues that the 
District  Court  erred  in  denying  her  post‐verdict  motion  for 
judgment  as  a  matter  of  law  or,  in  the  alternative,  for  a  new  trial.  
She also challenges the admission of certain items of evidence over 
objections  predicated  on  the  bar  against  propensity  evidence,  see 
Fed.  R.  Evid.  404(a),  the  requirement  of  authentication,  see  Fed.  R. 
Evid. 901, the rule against hearsay, see Fed. R. Evid. 802, and the so‐
called “best evidence” rule, see Fed. R. Evid. 1002.  Finding no error, 
we AFFIRM. 
                                 ________ 
                                       
                      Krishnan  S.  Chittur,  Chittur  &  Associates,  P.C., 
                      Ossining, NY, for Plaintiff‐Appellant. 
                       
                      Martin  C.  Bryce,  Jr.,  Ballard  Spahr  LLP, 
                      Philadelphia, PA, for Defendants‐Appellees. 
                                 ________ 
                                       
PER CURIAM : 

       Plaintiff‐appellant  Linda  D.  Crawford  appeals  an  April  22, 
2015  judgment  of  the  United  States  District  Court  for  the  Southern 
District of New York (Kimba M. Wood, Judge).  She argues that the 
District  Court  erred  in  denying  her  post‐verdict  motion  for 
judgment  as  a  matter  of  law  or,  in  the  alternative,  for  a  new  trial.  
She also challenges the admission of certain items of evidence over 
objections  predicated  on  the  bar  against  propensity  evidence,  see 
3                                                                       




Fed.  R.  Evid.  404(a),  the  requirement  of  authentication,  see  Fed.  R. 
Evid. 901, the rule against hearsay, see Fed. R. Evid. 802, and the so‐
called “best evidence” rule, see Fed. R. Evid. 1002.  Finding no error, 
we AFFIRM. 
                                  BACKGROUND 

        Crawford  brought  this  suit  against  defendants‐appellants 
Tribeca  Lending  Corp.  (“Tribeca”),  Franklin  Credit  Management 
Corp.  (“Franklin  Credit”),  and  Lenders  First  Choice  Agency,  Inc. 
(“Lenders First”) (jointly, “defendants”) alleging common‐law fraud 
and  violations  of  the  Truth  in  Lending  Act  (“TILA”),  15  U.S.C.  § 
1601  et  seq.,  in  connection  with  a  mortgage  loan.1    According  to 
Crawford, defendants contacted her in November 2004 to offer her a 
loan that would enable her to satisfy two existing mortgages on her 
home  (then  in  foreclosure).    Crawford  was  interested,  and  when 
defendants asked her to provide them with samples of her signature, 
she  obliged:  she  met  with  defendants’  representative  at  John  F. 
Kennedy  International  Airport  (“JFK”)  on  December  11,  2004,  and 
signed  several  blank  sheets  of  paper.    Crawford  contends  that  she 
never agreed to the loan.  Defendants, however, armed with samples 
of  Crawford’s  signature,  forged  a  host  of  documents  and  thereby 



         1 “TILA’s declared purpose is ‘to assure a meaningful disclosure of credit 

terms  so  that  the  consumer  will  be  able  to  compare  more  readily  the  various 
credit  terms  available  to  him  and  avoid  the  uninformed  use  of  credit  .  .  .  .’”  
Poulin v. Balise Auto Sales, Inc., 647 F.3d 36, 39 (2d Cir. 2011) (quoting 15 U.S.C. § 
1601(a)).  Crawford’s complaint alleged that defendants failed to make a number 
of disclosures that TILA requires.   
4                                                                  




manufactured a $504,000 mortgage on Crawford’s house.  They later 
foreclosed.   

       Defendants  dispute  this  account.    At  trial,  they  offered 
evidence tending to show that, during the meeting at JFK, Crawford 
signed  not  blank  sheets  of  paper  but  actual  loan  documents.    The 
jury sided with defendants and returned a verdict in their favor on 
both the fraud and TILA claims.  Crawford moved for judgment as a 
matter  of  law  under  Federal  Rule  of  Civil  Procedure  50  or,  in  the 
alternative, for a new trial under Federal Rule of Civil Procedure 59.  
The  District  Court  denied  the  motion.    Crawford  v.  Franklin  Credit 
Mgmt.  Corp.,  No.  08  Civ.  6293  (KMW),  2015  WL  1378882  (S.D.N.Y. 
Mar. 26, 2015).  On appeal, Crawford challenges that denial, as well 
as several evidentiary rulings made during the course of the trial. 

                                   DISCUSSION 

               I. The District Court’s Evidentiary Rulings 

       We  begin  with  Crawford’s  evidentiary  challenges,  reviewing 
the District Court’s rulings for “abuse of discretion.”  Keepers, Inc. v. 
City  of  Milford,  807  F.3d  24,  34  (2d  Cir.  2015).    “A  district  court  has 
abused  its  discretion  if  it  based  its  ruling  on  an  erroneous  view  of 
the  law  or  on  a  clearly  erroneous  assessment  of  the  evidence,  or 
rendered  a  decision  that  cannot  be  located  within  the  range  of 
permissible decisions.”  Id. (internal quotation marks omitted). 

        

        
5                                                                




                  A. Testimony of Anthony Decarolis 

       Crawford first takes issue with testimony offered by Anthony 
Decarolis.    Decarolis,  a  lawyer,  told  the  jury  that  he  had  met  with 
Crawford  at  JFK  on  December  11,  2004  and  that  he  had  not  asked 
her  to  sign  any  blank  sheets  of  paper.    He  was  also  permitted  to 
testify  that  he  had  handled  “more  than  a  thousand”  similar  loan 
signings  during  his  career,  “[s]pecifically  in  [  ]  2004‐2005,”  when 
many homeowners were refinancing; that during that time period, it 
had  not  been  “uncommon  to  have  10  [signings]  on  the  schedule  a 
week”; that his “[t]ypical[ ]” practice when conducting a signing was 
to hand documents to the borrower, one by one, and briefly explain 
each;  and  that,  though  he  could  not  recall  all  the  particulars  of  his 
meeting  with  Crawford,  he  would  not  have  deviated  meaningfully 
from his “usual procedure” during the transaction.  Defs.’ App. 7‐9.  
Crawford  argues  that  Decarolis’s  testimony  about  his  typical 
practice, offered to prove that he had acted in conformity with that 
practice  on  December  11,  2004,  constituted  propensity  evidence 
barred by Federal Rule of Evidence 404(a).   

       We  disagree.    Although  Rule  404(a)  deems  inadmissible 
“[e]vidence of a person’s character or character trait . . . [offered] to 
prove  that  on  a  particular  occasion  the  person  acted  in  accordance 
with  the  character  or  trait,”  Federal  Rule  of  Evidence  406  provides 
that  “[e]vidence  of  a  person’s  habit  or  an  organization’s  routine 
practice may be admitted to prove that on a particular occasion the 
person or organization acted in accordance with the habit or routine 
practice.”  Character and habit, though “close akin,” are not identical 
6                                                              




concepts.    Fed.  R.  Evid.  406  advisory  committee’s  note  to  1972 
proposed rule (internal quotation marks omitted).  Character may be 
thought of as “a generalized description of one’s disposition,” while 
habit  “is  more  specific”:  “[i]t  describes  one’s  regular  response  to  a 
repeated specific situation.”  Id. (internal quotation marks omitted).  
Consistent  with  these  principles,  we  held  in  Carrion  v.  Smith  that 
Rule  406  permitted  testimony  by  a  lawyer  that  it  was  his  “usual 
practice”  to  discuss  with  clients  their  sentencing  exposure  should 
they go to trial, offered to prove that the lawyer had discussed that 
topic  with  a  particular  client  on  a  particular  occasion.    Carrion  v. 
Smith, 549 F.3d 583, 586‐87, 590 (2d Cir. 2008); see also United States v. 
Arredondo, 349 F.3d 310, 315‐16 (6th Cir. 2003) (“Plachta testified that 
he  always  passed  on  plea  offers  to  clients.    He  had  already 
represented five to fifteen criminal defendants in federal court at the 
time of Arredondo’s trial, and had undertaken more representations 
since then.  In light of Plachta’s experience, his habit testimony was 
admissible  under  Fed.  R.  Evid.  406  to  show  that  he  acted  in 
conformity with that habit in this case.”). 

       We  see  no  meaningful  difference  between  Carrion  and  this 
case.    Decarolis  testified  that  he  had  conducted  more  than  a 
thousand signings like Crawford’s—many of them in 2004 and 2005, 
when  he  was  sometimes  conducting  ten  a  week—and  that,  during 
these transactions, he always showed the borrower the documents to 
be  signed,  explaining  their  significance  as  he  went.    This  practice 
constitutes  the  sort  of  “regular  response  to  a  repeated  specific 
situation”  contemplated  by  Rule  406.    Fed.  R.  Evid.  406  advisory 
7                                                               




committee’s  note  to  1972  proposed  rule  (internal  quotation  marks 
omitted).    The  District  Court  thus  acted  within  its  discretion  in 
admitting Decarolis’s testimony.   

                         B. The Loan Documents 

       Crawford’s  next  evidentiary  challenge  concerns  the  loan 
documents  themselves.    The  District  Court  admitted  34  such 
documents  into  evidence.    Only  three—the  mortgage  itself,  the 
adjustable  rate  note,  and  the  adjustable  rate  rider—were  originals 
(that  is,  actually  signed  in  ink).    The  others  were  photocopies.  
Crawford  argues  that,  for  several  reasons,  the  photocopied 
documents were inadmissible.  We are not convinced. 

       Crawford first contends that the loan documents should have 
been excluded as hearsay under Federal Rule of Evidence 802.  This 
argument  is  easily  rejected.    The  rule  against  hearsay  bars 
introduction  of  an  out‐of‐court  statement  only  if  it  is  offered  to 
prove  the  truth  of  what  it  asserts.    Fed.  R.  Evid.  801(c),  802.  
Defendants offered the loan documents not to demonstrate the truth 
of any assertions contained therein, but for either of two permissible 
purposes.  The first was to show that Crawford entered into the loan 
agreement.  This point was susceptible of proof without reference to 
the  truth  of  any  assertions  in  the  documents  because  the 
“statements”  introduced  (i.e.,  the  information  in  the  documents, 
combined  with  Crawford’s  signature)  carried  independent  legal 
force:  they  constituted  a  contract.    See  United  States  v.  Dupree,  706 
F.3d 131, 137 (2d Cir. 2013) (statements that in themselves affect the 
8                                                               




legal rights of parties are not hearsay).  Defendants’ second purpose 
was simply to show that Crawford had received the disclosures that 
TILA mandates.  The presence of Crawford’s signature on the pages 
containing those disclosures achieved that end quite apart from the 
truth of what the documents asserted.  See George v. Celotex Corp., 914 
F.2d  26,  30  (2d  Cir.  1990)  (demonstrating  notice  is  a  permissible 
nonhearsay purpose).   

       Resisting  this  conclusion,  Crawford  argues  that  the  loan 
documents  cannot  accomplish  these  nonhearsay  purposes  unless 
they  are  what  they  purport  to  be—i.e.,  loan  documents  bearing 
Crawford’s  true  signature—and  are  therefore  inadmissible  hearsay 
because  there  is  no  evidence  (according  to  Crawford)  that  she 
actually  signed  the  agreement.    But  this  is  not  a  hearsay  objection.  
Whether  Crawford  signed  the  papers  or  not,  defendants  did  not 
offer  them  to  prove  the  truth  of  whatever  assertions  they  might 
contain.  The rule against hearsay has nothing to say about them. 

       Crawford’s  argument  in  fact  concerns  authentication,  not 
hearsay.    Federal  Rule  of  Evidence  901(a)  requires  that  an  item  of 
evidence  be  “authenticated”  through  introduction  of  evidence 
sufficient  to  warrant  a  finding  that  the  item  is  what  the  proponent 
says it is.  “Rule 901 does not erect a particularly high hurdle” and is 
“satisfied if sufficient proof has been introduced so that a reasonable 
juror  could  find  in  favor  of  authenticity  or  identification.”    United 
States  v.  Tin  Yat  Chin,  371  F.3d  31,  37‐38  (2d  Cir.  2004)  (internal 
quotation  marks  omitted).    Defendants  met  this  standard  with 
respect  to  the  photocopied  loan  documents.    They  introduced 
9                                                              




testimony  from  several  witnesses  tending  to  demonstrate  that  the 
documents  were  what  defendants  claimed  they  were  (that  is,  true 
copies of originals signed by Crawford, rather than fakes).  Melissa 
Olivera, a Franklin Credit employee, testified that she had seen the 
original loan documents and that the photocopies faithfully reflected 
the originals.  See Fed. R. Evid. 901(b)(1) (an item of evidence may be 
authenticated  through  testimony  of  a  witness  with  knowledge).  
Defendants’  handwriting  expert,  Andrew  Sulner,  testified  that,  in 
his opinion, the signatures on the documents were Crawford’s, and 
that the signatures did not appear to have been forged mechanically 
or added to the documents digitally.  See Fed. R. Evid. 901(b)(3) (an 
item  of  evidence  may  be  authenticated  through  “[a]  comparison 
with  an  authenticated  specimen  by  an  expert  witness”).    And 
Decarolis,  as  discussed,  testified  that  he  had  met  with  Crawford  to 
close  a  refinancing  transaction  and  had  no  reason  to  think  she  had 
not  signed  all  of  the  relevant  paperwork.    This  evidence  easily 
cleared the hurdle of Rule 901(a). 

       Finally, we  reject  Crawford’s argument that admission  of  the 
photocopies  violated  the  so‐called  “best  evidence”  rule.    Federal 
Rule  of  Evidence  1002  provides  that  if  a  party  wishes  to  prove  the 
content  of  a  writing,  it  generally  must  do  so  by  introducing  the 
original.  But this command is subject to a handful of exceptions.  As 
relevant  here,  an  original  is  not  required,  and  secondary  evidence 
may  be  admitted  to  prove  the  content  of  a  writing,  if  “all  the 
originals  are  lost  or  destroyed,  and  not  by  the  proponent  acting  in 
10                                                                     




bad  faith.”    Fed.  R.  Evid.  1004(a).2    It  is  for  the  trial  court  to 
determine  whether  these  factual  predicates—which  the  proponent 
must  prove  by  a  preponderance  of  the  evidence—have  been 
satisfied.    See  Fed.  R.  Evid.  104(a),  1008;  Daubert  v.  Merrell  Dow 
Pharm., Inc., 509 U.S. 579, 592 n.10 (1993). 

        The District Court did not “abuse its discretion” in concluding 
that  the  original  loan  documents  had  been  lost,  and  not  by 
defendants’ bad faith.  As has been discussed, defendants presented 
evidence  from  Olivera,  Sulner,  and  Decarolis  indicating  that 
originals  had  once  existed  (a  necessary  condition  of  showing  that 
they went missing, and a matter of dispute in this case).  Testimony 


        2  We  pause  to  note  an  oddity.    The  District  Court  determined  that  the 

copies  were  admissible  under  Rule  1004(a)  without  considering  whether  they 
might be admitted under Federal Rule of Evidence 1003.  It is not perfectly clear 
why that is so: the photocopies appear to qualify as “duplicates” under Federal 
Rule  of  Evidence  1001(e),  and  Rule  1003  provides  that  “[a]  duplicate  is 
admissible to the same extent as the original unless a genuine question is raised 
about the original’s authenticity or the circumstances make it unfair to admit the 
duplicate.”   
         It has been suggested in some quarters that if a duplicate is inadmissible 
under Rule 1003 because of a genuine question about the original’s authenticity, 
it should not be admitted through the backdoor of Rule 1004.  See, e.g.,  Charles 
Alan Wright & Victor James Gold, 31 Federal Practice and Procedure: Evidence § 
8003 (1st ed. 2000).  If this rule is sound (an issue on which we intimate no view), 
its corollary should prevent a party from evading the test of Rule 1003 by seeking 
in  the  first  instance  to  admit  a  duplicate  through  Rule  1004—as  apparently 
occurred in this case.  But we need not consider this question.  Crawford did not 
argue  below  that  Rule  1003  bore  at  all  on  the  admissibility  of  the  photocopies, 
and she does not so argue here.  We will therefore assume that the photocopies’ 
admissibility may properly be considered under the framework of Rule 1004.
11                                                             




from  multiple  sources  demonstrated  that  the  originals  were  no 
longer  in  defendants’  possession,  see  App.  134,  253,  and  Olivera 
testified that they had been sent to prior counsel in 2009 and never 
seen again, Defs.’ App. 27.  Prior counsel, for its part, had informed 
Crawford  in  2009  that  it  had  in  its  possession  a  few  original 
documents from Crawford’s loan file (the originals later introduced 
into evidence) but said nothing about the rest.  App. 135.  Though it 
is  true,  as  Crawford  stresses,  that  defendants  provided  the  District 
Court with little information concerning the extent of their search for 
the originals, we cannot say that the Court “abused its discretion” in 
determining  that  the  documents,  absent  from  defendants’  files  and 
evidently  from  prior  counsel’s,  had  been  lost.    Nor  was  the  Court 
unjustified in concluding that defendants had not acted in bad faith.  
It  considered  and  found  wanting  Crawford’s  arguments  regarding 
irregularities  in  the  loan  file  and  purported  inconsistencies  in 
defendants’  testimony.    It  acted  well  within  its  discretion  in  so 
doing. 

                   II. Crawford’s Post‐Trial Motions 

       We  now  turn  to  Crawford’s  Rule  50  and  Rule  59  motions.  
Crawford  failed  to  seek  judgment  as  a  matter  of  law  under  Rule 
50(a) before the case was submitted to the jury; thus, as the District 
Court correctly ruled, her motion could properly have been granted 
only  if  necessary  “to  prevent  manifest  injustice.”    Lore  v.  City  of 
Syracuse, 670 F.3d 127, 153  (2d  Cir.  2012).    In reviewing  the  District 
Court’s  denial,  we  must  “give  deference  to  all  credibility 
determinations  and  reasonable  inferences  of  the  jury,  and  may  not 
12                                                               




weigh the  credibility  of  witnesses  or  otherwise  consider the  weight 
of the evidence.”  Kinneary v. City of New York, 601 F.3d 151, 155 (2d 
Cir. 2010).   

       We  have  no  trouble  concluding  that  Crawford’s  Rule  50 
arguments fail, and see no reason to rehash the preceding discussion 
of  the  relevant  evidence.    Suffice  it  to  say  that  the  testimony  from 
Olivera,  Sulner,  and  Decarolis,  together  with  the  loan  documents, 
was  more  than  adequate  to  warrant  the  jury  in  finding  for 
defendants  on  the  case’s  central  issue—that  is,  whether  Crawford 
had actually signed a loan agreement at JFK.  Crawford’s arguments 
to  the  contrary  are  jury  arguments,  and  the  jury  was  at  liberty  to 
reject them. 

       Nor  do  we  find  any  error  in  the  District  Court’s  denial  of 
Crawford’s  Rule  59  motion  for  a  new  trial,  a  denial  we  review  for 
“abuse of discretion.”  Nimely v. City of New York, 414 F.3d 381, 392 
(2d Cir. 2005).  A district court may grant a Rule 59 motion—even if 
some evidence supports the verdict—if the court determines, “in its 
independent  judgment,  [that]  the  jury  has  reached  a  seriously 
erroneous  result  or  [its]  verdict  is  a  miscarriage  of  justice.”    Id. 
(second  alteration  in  original)  (internal  quotation  marks  omitted).  
But  a  trial  judge  should  not  be  quick  to  revisit  a  jury’s  credibility 
determinations, and must proceed “with caution and great restraint” 
when asked to do so.  Raedle v. Credit Agricole Indosuez, 670 F.3d 411, 
418 (2d Cir. 2012). 
13                                                           




      In  this  case,  Judge  Wood  properly  heeded  that  admonition.  
As her opinion recognizes, “[t]he jury’s verdict suggests that the jury 
found Defendants’ witnesses . . . sufficiently credible, or Crawford’s 
witnesses sufficiently incredible, to warrant a verdict in Defendants’ 
favor.”    Crawford,  2015  WL  1378882,  at  *8.    Judge  Wood  found 
nothing in the record to warrant upsetting that verdict.  Neither do 
we.  Accordingly, we conclude that the District Court did not err in 
denying Crawford’s motion for a new trial.   

                              CONCLUSION 

      In  sum,  we  find  no  error  in  the  District  Court’s  denial  of 
Crawford’s  motion  for  judgment  as  a  matter  of  law,  and  we 
conclude  that  the  Court  acted  within  its  discretion  in  denying 
Crawford’s  motion  for  a  new  trial  and  rejecting  her  evidentiary 
challenges.    We  thus  AFFIRM  the  April  22,  2015  judgment  of  the 
District Court.